485 S.E.2d 296 (1997)
Jackie L. BIVENS, Mary E. Bivens and Ellis M. Cottle
v.
Deborah Lynn COTTLE (Westlake).
No. 496PA95.
Supreme Court of North Carolina.
June 6, 1997.
Gailor & Associates, PLLC by Carole S. Gailor, Raleigh, for plaintiff-appellees Jackie and Mary Bivens.
Edward P. Hausle, PA by Edward P. Hausle, Greenville; and Lea, Clyburn & Rhine by James W. Lea, III, and J. Albert Clyburn, Wilmington, for defendant-appellant.
PER CURIAM.
APPEAL DISMISSED; DISCRETIOARY REVIEW IMPROVIDENTLY ALOWED.